DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goop (US 2002/0148274) in view of Baldwin et al. (hereafter “Baldwin”)(US Patent 5,799,383).
With regards to claim 1, Goop discloses a method of operating a hydraulic crimping tool to crimp a connector (32a), the method comprising:
initiating a crimping action [paragraph 0040, switch 7 triggers the crimping process];
starting a motor (15) to increase a hydraulic tool pressure within a hydraulic circuit [as described in at least paragraphs 0037-0038 and Figure 2];
moving a piston (20) toward a crimping head [as seen in at least Figure 2];
monitoring the hydraulic tool pressure [as described in at least paragraph 0028];
detecting a threshold pressure when the piston engages an outer surface of the connector to be crimped [as described in at least paragraphs 0008 and 0041]; and
increasing the hydraulic tool pressure to move the piston toward the crimping head to complete the crimping action on the connector [as described in at least paragraphs 0008 and 0041, the pressure is increased until it gets to the threshold pressure].
With regards to claim 4, Goop discloses further comprising querying whether a hydraulic tool trigger has been pulled before initiating the crimping action; and waiting a period of time before another query is made if the hydraulic tool determines that no tool trigger has yet been pulled [as described in at least paragraph 0027, 0028].
With regards to claim 6, Goop discloses a linear distance sensor (112) that provides distance information as to how far the piston traveled from a first reference position to a second position where the piston engages the outer surface of the connector [paragraph 0042].
With regards to claim 7, Goop discloses further comprising using feedback information from a pressure sensor (10) to monitor the hydraulic tool pressure [as described in at least paragraph 0038].
With regards to claim 11, Goop discloses further comprising continuously sensing movement of the piston [as described in at least paragraph 0008].
With regards to claim 12, Goop discloses further comprising operating the motor (15) to crimp the connector (32a) based on at least one of a target distance or a target pressure [ as described in at least Figure 40].
With regards to claim 13, Goop discloses further comprising generating an output signal during the crimping action and communicating the output signal to a controller (2) connected to the motor (15), as described in at least paragraph 0040. 
With regards to claims 19 and 20, Goop discloses further comprising detecting linear displacement of the piston when the tool performs crimping action [paragraph 0042]
Goop discloses the invention substantially as claimed except for measuring a connector outer diameter and determining target crimp information based on the connector outer diameter.
Goop discloses the invention substantially as claimed except for:
Claim 2: wherein the target crimp information comprises a target crimp distance 
Claim 3: wherein the target crimp information comprises a target crimp pressure.
Claim 5: further comprising measuring the connector outer diameter with a linear distance sensor.
Claim 8:  further comprising determining the target crimp information from a look up table based on the connector outer diameter.
Baldwin is relied upon to teach a crimping apparatus and method for measuring the diameter of the connectors (24) with a linear measuring distance device (142)  that then compares the measured diameters to a database/look up table and measuring the distance between crimping portions with another measuring device (40) while utilizing a controller (14) [Column 3, lines 1-20]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Goop’s crimping tool and method with the measuring devices as taught by Baldwin because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
With regards to claim 9, it further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the piston to move to a partially-retracted position; and starting a stroke of the piston from the partially-retracted position to perform additional work. since it would have been obvious to try these techniques when choosing from a finite number of identified, predictable solutions for transmitting, with a reasonable expectation of success. SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(E).
With regards to claim 10, Goop discloses a Hall sensor and it would have been obvious  to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the sensor so that it would detect a contour provided along an outer surface of the piston since it would have been obvious to try these techniques when choosing from a finite number of identified, predictable solutions for transmitting, with a reasonable expectation of success. SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(E).
With regards to claims 14-18, it further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further generate an output signal to be representative of a distance the piston traveled from a reference position, a piston home position, a completely retracted position of the piston or representative of a direction of motion of the piston toward the crimping head since it would have been obvious to try these techniques when choosing from a finite number of identified, predictable solutions for transmitting, with a reasonable expectation of success. SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(E).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art: 
US Patent US 2010/0300308 discloses a crimping tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA M EKIERT/            Primary Examiner, Art Unit 3725